

Content Schedule
 

1.
This Content Schedule incorporates the terms of the Master Global Content
Reseller Agreement (the "Master Agreement") between Vodafone Group Services
Limited ("VGSL"), registered in England (registered number 3802001), having its
registered office at Vodafone House. The Connection, Newbury, Berkshire RG14
2FN, United Kingdom and the Content Provider (as defined below) dated on the
same date as this Content Schedule.

 

2.
When signed by VGSL and the Content Provider this Content Schedule is a standing
offer by the Content Provider of the applicable Content (as defined below) to
all Vodafone Group Companies on the terms of the Master Agreement and this
Content Schedule.

 

3.
A Vodafone Group Company may accept the Standing Offer by completing and signing
the Contract Acceptance Notice and following the procedure set out in the Master
Agreement.

 
1.
Content Provider
 
Waat Media Corporation; United States of America; Company reg. 2512380; Address:
18226 Ventura Blvd. Suite 102, Tarzana, CA 91356.
       
2.
Content
 
Video, images, games, audio and all other mobile content services of an adult
nature. This offering will be selected from a selection of branded content such
as Vivid Entertainment, Peach Interactive, and Spearmint Rhino. All and any
Content provided by the Content Provider shall be covered by this Agreement.
       
3.
Content Provider Branding Guidelines
 
Waat Media will provide branded content per VGSLs guidelines.
        4. Marketing Materials   Waat Media will provide marketing materials
asrequested by VGSL and local operators.        
5.
Content Provider Revenue
 
Content Provider Revenue shall be [INFORMATION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION UNDER RULE 24B-2] of Net Revenue, less all the Deductions. It is
understood that Deductions (if any) shall be deducted from the Content Provider
Revenue actually paid to the Content Provider in accordance with Clause 10.2.
 
The Content Provider and VGSL shall seek to agree reasonable commercial models
for ‘promotional’ content and bundled content as and when required.
       
6.
Content Protection
 
The Content Provider shall be responsible for protecting the Content.
       
7.
Hosting
 
The Content Provider shall be responsible for hosting the Content unless
otherwise agreed between the Parties in writing.
       
8.
Languages
 
All languages as may be reasonably requested by VGSL from time to time.
       
9.
Territories
 
Worldwide, in such territories where the relevant Vodafone Group Company does
not accept the Standing Offer under the Master Agency Agreement entered into
between VGSL and the Content Provider and dated.
       
10.
Mobile Devices
 
All Vodafone Live! Handsets possible
       
11.
Format
 
The Content Provider shall ensure that the Content is capable of supporting all
Formats, which may be specified, by VGSL or the Vodafone Group Companies or the
Vodafone Partner Network Company (the "Format") from time to time. The Content
Provider shall not change or vary the Format without Vodafone's prior written
consent.
       
12.
Purchase Options
 
As agreed from time to time.
       
13.
VGSL Certification
 
Unless VGSL gives written or email notice otherwise, all Content requires
certification by a QA Company.
       
14.
Delivery Timetables
 
The initial global Delivery Timetable (which may be updated and amended by the
mutual written agreement of the Parties) is attached as an Annexure to this
Content Schedule or as otherwise agreed by the Parties in writing or email.
       
15.
Relevant Contacts
 
The Content Provider:
Technical -
Camill Sayadeh
Tel: +1 818 708 9995
Mob: +1 818 723 2488
Fax: +1 818 708 0598
camill @waatmedia.com

 
1

--------------------------------------------------------------------------------


 
 

     
Commercial -
Adi McAbian
Tel: +1 818 708 9995
Mob; +1 818 644 1300
Fax: +1 818 708 0598
adi@waatmedia.com
     
Financial -
Lena Barseghian
Tel: +1 818 708 9995
Mob: +1 818 652 6497
Fax: +1 818 708 0598
lena@waatmedia.com
             
VGSL;
     
Commercial - Andrew Stalbow
Tel: +44 207 212 0591
Mob: +44 7717 618 919
Fax: +44 207 212 0701
E-mail: andrew.stalbow@vodafone.com
        16.
Tax Residence
 
The same country as the registered address of the Content Provider set out
above.
       
17.
Content Provider's bank account details for electronic transfer payments  
Payment by VGSL to the Content Provider shall be made by BACS to the following
bank account:
 
EAST WEST BANK
18321 Ventura Blvd. Tarzana, CA 91356
Account Name: The Waat Corporation
Account Number: 8270-2648
ABA# 322070381
             
The currency of this Agreement shall be in Euros. All financial reports,
statements, invoices, charges and payments made by one Party to the other shall
be in Euros.
        18.
Special Conditions
  The Content Provider will comply with all VGSL/Vodafone content standards
guidelines and policies provided to the Content Provider from time to time. The
Content Provider shall also provide reasonable assistance to help create such
standards and guidelines as agreed from time to time.          
The Commencement Date for each individual Contract may, at the election of each
relevant Vodafone Group Company, be either: (a) the Commencement Date as defined
In the Master Agreement; (b) 30 September 2003; or (c) a date in between (a) and
(b) specified by each relevant Vodafone Group Company.

 
Signed on behalf of VGSL:
   
Signed on behalf of Content Provider:
                /s/ Graeme Ferguson     /s/ Camill Sayadeh

--------------------------------------------------------------------------------

VGSL authorised signatory
   

--------------------------------------------------------------------------------

Content Provider authorised signatory
       
Print name: GRAEME FERGUSON
   
Print name: Camill Sayadeh
       
Position: EXECUTIVE HEAD OF CONTENT DEVELOPMENT
   
Position: COO
       
Date signed: 17th JANUARY 2005
   
Date signed: December 20, 2004



*WE HAVE REQUESTED CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS CONTAINED IN
THIS EXHIBIT. THE COPY FILED AS AN EXHIBIT OMITS THE INFORMATION SUBJECT TO THE
CONFIDENTIALITY REQUEST.*
 
2

--------------------------------------------------------------------------------


 